Fourth Court of Appeals
                                   San Antonio, Texas
                                       December 10, 2015

                                      No. 04-15-00612-CR

                                       Glen Leon DUKES,
                                            Appellant

                                                v.

                                      The STATE of Texas,
                                            Appellee

                  From the 379th Judicial District Court, Bexar County, Texas
                                Trial Court No. 2013CR4799
                           Honorable Ron Rangel, Judge Presiding


                                         ORDER

        The reporter’s record was due to be filed with this court on November 23, 2015. See
TEX. R. APP. P. 35.1. On December 1, 2015, court reporter Maria E. Fattahi filed a notification
of late record. She advised the court the record would comprise approximately 800 pages; she
requested an extension of time to file the reporter’s record until January 22, 2016. The request is
GRANTED IN PART. See id. R. 35.3(c) (limiting an extension in a regular appeal to thirty
days).
     We ORDER court reporter Maria E. Fattahi to file the reporter’s record with this court by
December 23, 2015. See id.
        If the reporter’s record is not filed with this court by the ordered date, any requests for
additional time to file the record must be accompanied by a signed, written status report. The
report must describe the transcript by day with the date, description, page counts, and remarks
for each day. The page counts must include the total number of pages, the number of pages
edited, proofread, and formatted into the required electronic form (including bookmarks). The
report may describe any unusual aspects of the record. The report must describe any problems
the court reporter reasonably believes may delay the completion of the record beyond the
requested date. A preferred form for the status report, with an accompanying example, is
attached to this order
                                              _________________________________
                                              Patricia O. Alvarez, Justice


       IN WITNESS WHEREOF, I have hereunto set my hand and affixed the seal of the said
court on this 10th day of December, 2015.



                                              ___________________________________
                                              Keith E. Hottle
                                              Clerk of Court